GRANT, Justice,
concurring.
The study of cross-racial identification has come a long way since the Court of Criminal Appeals decided the case of Rodgers v. State, 468 S.W.2d 852 (Tex.Crim.App.1971).1 As the court said in United States v. Stevens, *672935 F.2d 1380, 1392 (3rd Cir.1991), scholarly literature attacking the trustworthiness of cross-racial identification is legion.2 Most scientific studies support a finding that cross-racial identifications are less accurate than the same-race identifications. See Johnson, Cross-Racial Identification Errors in Criminal Cases, 69 Cornell L.Rev. 934 (1984). This is generally referred to as the own-race effect. Human perception and memory have been the subject of voluminous research for over seventy-five years, and the general causal principles are well understood. It is true that the precise explanation for the own-race effect is still evolving, but according to the Cornell Law Review, the existence of the phenomenon is universally accepted.
In the case of People v. Dixon, 87 Ill. App.3d 814, 43 Ill.Dec. 252, 256, 410 N.E.2d 252, 256 (1980), the court ruled that expert testimony was not admissible on cross-racial identification because the matter was of common knowledge. The court stated the following:
We believe the trial court ruled correctly on this question for the trustworthiness of eyewitness observations is not generally beyond the common knowledge and experience of the average juror and is, therefore, not a proper subject for expert testimony. Under questioning for the purposes of an offer of proof, Dr. Luce stated, “We have all heard, I am sure, of the notion that to whites all blacks look alike and all Asians look alike and similar folk notions”; he later stated his studies indicated that “there seems to be some validity to this notion_” Thus, as the State’s argument points out, Dr. Luce’s research resulted in a verification of an already common belief.
While I am not inclined to agree with the court in People v. Dixon, I agree there is a growing trend toward acceptance of the own-race effect by laymen in general. Many jurors and lay persons, however, may be inhibited by the fear that acknowledging this phenomenon might be considered stereotyping or bigotry. See 69 Cornell L.Rev. at 969.
Eyewitness identification remains an important factor in the determination of cases, and the participants in our system should be aware of any factors that might enhance the understanding of human visual perception in making such identifications. We should be open to the possibility that the future may bring a general knowledge of the scientific findings that cross-racial identifications are less accurate than the same-race identifications.
I concur with the majority opinion, but I wanted to add this additional discussion concerning eyewitness identification.

. In Rodgers v. State, 468 S.W.2d 852 (Tex.Crim. App.1971), the appellant’s complaint before the trial court was to the prosecutor's argument that because the three identifying witnesses and the appellant were all "persons of the colored race” such witnesses could identify the appellant more easily than could a witness of "the white or some other racial background.”


. See e.g., Johnson, Cross-Racial Identification Errors in Criminal Cases, 69 Cornell L.Rev. 934 (1984); Comment, Expert Testimony on Eyewitness Identification: The Constitution Says, "Let the Expert Speak," 56 Tenn.L.Rev. 735, 744 (1989) ("Persons tend to be less accurate when making a cross-racial identification than when identifying a person of their own race.”); Note, Hearsay and Relevancy Obstacles to the Admission of Competent Sketches in Criminal Trials, 64 B.U.L.Rev. 1101, 1135 (1984) ("[A] cross-racial identification is likely to be more inaccurate than an intra-racial identification.”); B. Clifford & R. Bull, The Psychology of Person Identification 82-89 (1978) (cross-racial identifications are less accurate than the same-race identifications)!